213 F.2d 198
ADAMSv.FRANK.
No. 11922.
United States Court of Appeals District of Columbia Circuit.
Argued May 10, 1954.
Decided May 20, 1954.

Mr. Coates Lear, Washington, D. C., for appellant.
Mr. John H. Dougherty, Washington, D. C., for appellee.
Before EDGERTON, WILBUR K. MILLER and PRETTYMAN, Circuit Judges.
PER CURIAM.


1
M. Kennith Frank, Jr., became a resident of the District of Columbia in September 1951. Less than three months thereafter Alvin P. Adams sued him in the Municipal Court to recover $2,125 allegedly due for services rendered under a contract made in California in 1946. When the action was filed, it was barred by the three-year statute of limitations, § 12-201, D.C.Code 1951, unless the limitation period did not begin to run until Frank became a resident of the District of Columbia. The Municipal Court, applying § 12-205 of the Code,1 held limitation had not run and gave Adams judgment against Frank for the sum which he claimed.


2
The Municipal Court of Appeals held that § 12-205 was inapplicable, that the action was barred by the three-year statute, and reversed the judgment of the Municipal Court. We allowed an appeal.


3
We approve and adopt the opinion of the Municipal Court of Appeals, reported in 1953, 98 A.2d 789.


4
Affirmed.



Notes:


1
 Section 12-205, D.C.Code 1951, is as follows:
"If, when a cause of action accrues against a person who is a resident of the District of Columbia, he is out of the District or has absconded or concealed himself, the period limited for the bringing of the action shall not begin to run until he comes into the District or while he is so absconded or concealed; and if after the cause of action accrues he abscond or conceal himself, the time of such absence or concealment shall not be computed as any part of the period within which the action must be brought."